The offense is robbery; the punishment assessed is confinement in the state penitentiary for a term of 25 years.
The only contention which appellant makes is that the evidence is insufficient to sustain his conviction.
The State's testimony, briefly stated, shows that on the night of October 8, 1938, appellant and Ollie Smith drove up to the Southland Ice Company, sometimes known as the "Totem Ice Company," which is located in the City of Dallas. They parked their car and with a double-barreled "sawed-off" shotgun, held up the employees of said company and a policeman who happened to be present at the time. When they entered, appellant said: "This is a stick up," and pointed the gun at the policeman with the remark: "You are a G__ damned cop." He disarmed him and took away his handcuffs, and then ordered Billie Moore, one of the employees, to open the cash register, from which appellant took $25.00. Moore testified that he permitted *Page 191 
them to take the money because he was in fear of his life. They put the money in a sack and left with it.
The policeman testified that he knew appellant when he entered the ice station and had known him for some time prior thereto. That the first remark made by appellant when he walked in was: "God damned, this is a stickup; stick your hands up." That appellant had a "sawed-off" shotgun, and that a man by the name of Ollie Smith was with him. He also stated. "I am positive the defendant was one of the men who held up and robbed Billie Moore on October 8, 1938."
Appellant did not testify or offer any affirmative defense. It is obvious from this brief statement of the testimony that the same is sufficient to sustain the conviction.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.